Citation Nr: 1724577	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  08-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as asbestosis.

2.  Entitlement to service connection for residuals of a total laryngectomy, status post laryngeal cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from February 2007 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This matter was previously before the Board in March 2010, December 2013, July 2015 and January 2017, at which times the case was remanded for further evidentiary and/or due process development.  In August 2016, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.

In February 2017, the Veteran filed a Notice of Disagreement with VA's denial of his claim for service connection for pancreatitis.  The record shows that the Board denied this issue in March 2010.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran does not have a respiratory disability, claimed as asbestosis, attributable to service.

2.  The Veteran's laryngeal cancer first manifested years after service and is not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  Residuals of a total laryngectomy, status post laryngeal cancer, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016) in letters dated in August 2006 and December 2010.  

VA's duty to assist contemplates that VA will assist a claimant in obtaining records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claims on appeal in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment records and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations and a VA medical opinion was obtained.  In addition, the Veteran testified at a Board hearing before the undersigned in August 2016.  During the hearing the undersigned clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim being decided below.  The actions of the undersigned supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In light of the above, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and the claimant will not be prejudiced as a result of the Board's adjudication of the claims being decided below.

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection generally requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As malignant tumors are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim with respect to active duty service.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

A.  Exposure to Asbestos

The Veteran asserts that his claimed disabilities of asbestosis and residuals of total laryngectomy, status post laryngeal cancer, are related to asbestos exposure in service when he served aboard the USS Lawrence.

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA's Adjudication Procedure Manual provides guidance regarding claims for service connected based on exposure to asbestos.  See M21-1.IV.ii.2.C.2.a-i and M21-1.IV.ii.1.I.3.a-f; but see DAV v. Sec'y of Veterans Affairs, 2017 U.S. App. Lexis 10528, *9 (Fed. Cir. June 14, 2017) (holding that "[t]he M21-1 Manual revisions do not amount to a § 553 rulemaking and do not carry the force of law").  

The Veteran and some of his fellow servicemen have reported that there was asbestos throughout the USS Lawrence including in the air handling ducts, boiler lagging, and steam and water lines.  The Veteran further reported that his duties onboard this ship involved delivering messages throughout the ship, including the engine and boiler compartments where he spent approximately a third of his time.  He additionally reported that the decks were tiled with asbestos tiles and that he sometimes had to scrape the tiles and repaint them.  His military occupational specialty (MOS) was a radioman.  VA's Adjudication Procedure Manual notes that the probability of a radioman having exposure to asbestos is minimal. M21-1.IV.ii.1.I.3.c. In light of these circumstances, VA has conceded that the Veteran had minimal exposure to asbestos in service.  See January 2012 rating decision. 

In addition to inservice asbestos exposure, the Veteran has had longstanding occupational asbestos exposure in his post-service employment duties including as a pipefitter from 1970 to 1982.  He also had employment duties as a millwright, welder, and operator of boiler systems and last worked in 2000.  In addition, he has a smoking history, having smoked approximately one and a half packs of cigarettes a day for approximately 40 years.  See State Workers' Compensation Board Amended Reserved Decision in October 2006.

B.  Asbestosis

As noted above, an essential element for establishing service connection is competent evidence of a current disability.  Shedden, supra; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  In the instant case, there is both favorable and unfavorable evidence pertinent to the issue of whether the Veteran has asbestosis.  

Favorable evidence includes results of a June 1995 screening x-ray that revealed interstitial scarring consistent with asbestosis.  It also includes Dr. J.V.'s December 2002 report noting that the Veteran had been diagnosed as having asbestosis through the June 1995 screening x-ray.  Dr. V., in turn, opined with a reasonable degree of medical certainty based on an examination and review of findings that the Veteran had a very mild degree of pulmonary parenchymal asbestosis.  Furthermore, there is the opinion of an August 2010 VA examiner who diagnosed the Veteran as having asbestosis.  He referred to the private medical record in June 1995 and Dr. V.'s December 2002 report as supporting evidence of the diagnosis.  He also referred to computed tomography (CT) scan findings of the thorax in October 2007 and October 2009 which he stated showed interstitial inflammation or scarring.  In addition, there is a September 2016 VA outpatient record containing a problem list that includes asbestosis. 

Unfavorable evidence includes the opinions of VA examiners in October 2014 and March 2017 who, while noting that early x-ray findings suggested a diagnosis of asbestosis, state that subsequent CT scan findings in July 2015 and December 2015 show that the Veteran does not have asbestosis.  In support of these opinions, the October 2014 VA examiner noted that the x-ray report that documents possible scarring thought to be related to asbestos was not signed.  He also noted that the actual x-rays that this was based on were not available.  He further remarked that there were no "plaques" noted and that current x-rays and CT scan findings were consistent with chronic obstructive pulmonary disease (COPD).  The March 2017 VA examiner explained that a chest x-ray alone does not confirm a diagnosis of asbestosis and that a chest CT scan is more sensitive and specific when defining evidence of asbestos exposure in the lungs.  He went on to state that CT scan findings in July 2014 and December 2015 revealed evidence of emphysema and chronic bronchitis and that, as such, the most recent chest CT scans do not support the diagnosis of asbestosis.  

In addition to the October 2014 and March 2017 VA opinions above, there is the opinion of a VA medical officer in February 2015 who reviewed the Veteran's electronic claims file.  In her opinion, the medical officer reported that current medical literature states that the pathognomonic for asbestos exposure is the presence of pleural plaques and that the Veteran's chest films were negative for pathognomonic radiographic signs of asbestosis.  She went on to opine that it is less likely than not that there is radiographic evidence consistent with, related to, nexus of the formation of pathognomonic pleural plaques due to asbestos exposure, but that pleural thickening was consistent with chronic bronchitis and mild emphysematous changes.

After carefully reviewing the pertinent evidence outlined above, the Board affords more probative weight to the opinions of the VA medical officer in February 2015 and the VA examiners in October 2014 and March 2017.  These examiners had the benefit of reviewing the early x-ray evidence, which suggests asbestosis, in addition to the more recent CT scan findings in 2014 and 2015, which do not show asbestosis.  This is noteworthy when considering the March 2017 examiner's statement that a chest CT scan is more sensitive and specific when defining evidence of asbestos exposure in the lungs and in consideration of the fact that these latter examiners had a more accurate disability picture.  In addition, the latter examiners provided sound medical reasoning to support their opinions finding that the Veteran does not have asbestosis.  Accordingly, the Board assigns greater weight to the opinions finding that the Veteran does not have asbestosis, than to the 1995 x-ray report and Dr. V.'s December 2002 report indicating asbestosis.  As noted, the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  See Guerrieri, 4 Vet. App. at 467; see also Nieves-Rodriguez, 22 Vet. App. at 295.   

The above notwithstanding, even assuming that the weight of the evidence supports a diagnosis of asbestosis, the record lacks any competent evidence relating the disability to service.  In this regard, the only two nexus medical opinions on file that diagnose the Veteran as having asbestosis negate a nexus to service.  First, there is the August 2010 VA examiner's addendum opinion in March 2011 that the claimed asbestosis was less likely as not (less than a 50/50 probability) caused by or a result of exposure to asbestos during service.  He explained that with respect to the Veteran's 12 year history of occupational exposure to asbestos beginning in 1970, "if one were to assign weight to the risk factor of military vs civilian asbestos exposure being the causative agent for the Veteran's asbestosis, the greater exposure as pipefitter during his civilian exposure far outweighs his conceded minimal exposure during active duty."  Second, there is Dr. V.'s December 2002 opinion relating the Veteran's asbestosis to his many years of occupational asbestos exposure, although this opinion was rendered in the context of a workers' compensation claim and does not appear to include consideration of the Veteran's minimal asbestos exposure in service.  

Regarding the Veteran's belief that he has asbestosis related to service, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)).  However, this matter is the type of medical matter as to which lay testimony is not competent, as it involves complex medical findings.  Thus, based on the facts of this case, the Veteran is not competent to render an opinion as to the diagnosis or etiology of his respiratory symptoms as such a matter requires medical expertise which he is not shown to possess.  See Jandreau, 492 F. 3d at 1376-77.  

With respect to the Veteran's other respiratory disabilities diagnosed as emphysema, bronchitis and COPD, see Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the medical evidence relates these disabilities to the Veteran's smoking history.  In this regard, the March 2017 VA examiner reported that the Veteran's current pulmonary disabilities, COPD and emphysema, are neither related to his military service, nor related to his conceded minimal exposure to asbestos during active duty.  He reported that the most common cause of COPD and emphysema is cigarette smoking (Surgeon General 2004), and that asbestos exposure is not known to cause COPD or Emphysema.  He opined that it is more likely than not and within a reasonable degree of medical certainty that the cause of the Veteran's COPD/Emphysema was completely due to his 45-60+pack years of cigarette smoking.  There is no evidence on file that is contrary to this opinion.  

Inasmuch as the weight of evidence is against the essential elements of this claim, i.e., competent evidence of:  (1) the existence of a respiratory disability claimed as asbestosis; and (3) a causal relationship ("nexus") between such disability and a disease or injury incurred or aggravated during service, the claim must be denied.  Holton, 557 F.3d at 1366.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

C.  Residuals of a Total Laryngectomy, Status Post Laryngeal Cancer

As noted above, the Board concedes that the Veteran had minimal exposure to asbestos while serving aboard the USS Lawrence as a radioman.  The Board also finds that he had occupational exposure to asbestos while working as a pipefitter from 1970 to 1982, as well as while working around other trades such as steamfitters, boilermakers and sheet metal workers during his employment years which ended in 2000.  His employment also included work at a VA Hospital where he operated and monitored their boiler systems.  Moreover, it is pertinent to note that the Veteran smoked one to two packs of cigarettes per day for 39 years from 1961 to until the date of his laryngectomy in March 2000.

The Veteran's service treatment records do not show that he received treatment during service for any chronic respiratory condition or complaints, and chest x ray studies during his service are normal.  Postservice treatment records show that he was initially diagnosed as having laryngeal cancer in March 2000.  He was also noted at this time to have COPD.  Private treatment records in March 2000 show that the Veteran presented with complaints of a two to three month history of hoarseness.  A biopsy of the larynx via laryngoscopy was performed at this time and was consistent with carcinoma.  The Veteran underwent a laryngectomy later in March 2000.

In light of the evidence which shows the existence of a present disability characterized as residuals of a total laryngectomy, status post laryngeal cancer, as well as minimal exposure to asbestos in service, the dispositive issue is whether there is a causal relationship ("nexus") between the disability and the Veteran's minimal in service asbestos exposure.  See Holton, 557 F.3d at 1366.

In terms of nexus evidence, the Board, again, finds that there is both favorable and unfavorable evidence.  

The favorable evidence includes an October 2010 "To Whom It May Concern" letter by Dr. T.M. who stated that the Veteran was under his care for treatment of carcinoma of the larynx for which he underwent a total laryngectomy.  He stated that although it was not possible to definitely determine the etiology of this cancer, the Veteran related a history of having asbestos exposure during his miliary service.  He went on to state that, although it cannot be determined with certainty whether the asbestos was a causal factor in his carcinoma of the larynx, it remains a possibility and cannot be excluded.  

There is also a February 2012 record from the VA Chief of Otolaryngology who remarked that she was responding to the Veteran's request that she write an opinion as to whether exposure to asbestos contributed to the development of his laryngeal cancer.  In reply, she stated that she had "no independent data or knowledge to support such causation," but was relying on the conclusions of a report issued by the United States Institute of Medicine Committee on Asbestos in 2006 titled Asbestos Selected Cancers.  She relayed the Institute's conclusion based on their review of all relevant studies on the matter that the evidence was sufficient to infer a causal relationship between asbestos exposure and laryngeal cancer.  

Also on file are medical text excerpts that support a link between asbestos exposure and laryngeal cancer.  

In addition, there is the opinion of a VA examiner in October 2014 who opined that the Veteran's laryngeal cancer "is at least as likely as not (50% or greater probability) proximately due to or the result of the Veteran's service connected condition."  She stated that she concurred with the VA Chief of Otolaryngologist's report regarding the study supporting a link between laryngeal cancer and asbestos exposure.  She also made note of the Veteran's 45 year history of smoking, 12 year history of occupational asbestos exposure as a pipefitter, and inservice exposure.  She went on to conclude that the Veteran's occupational history was noted to be the more likely cause of asbestos exposure, however she went on to opine that exposure while aboard the Navy ship would also appear to be another potential cause of exposure, though less based upon occupational history aboard the ship and time/duration of potential exposure.

The unfavorable evidence in this matter includes the opinion of a VA medical officer in February 2015 who opined that it is less likely than not that the Veteran's residuals of a total laryngectomy, stats post laryngeal cancer, had it onset while in service (where he served as a radioman) and as least as likely as not during his postservice exposure to asbestos, tobacco, and possible carcinogenic toxins and gases associated with his civilian occupations as a pipefitter, millwright and boiler machinist.  Her reasoning included the fact that medical literature indicates that pipefitters are exposed to many chemical compounds and that smoking is a major risk factor for upper respiratory cancers.  She noted that her medical opinions were based on the Veteran's VBMS folder, clinical medical evidence, lay statements, CAPRI (VA medical records), and current medical literature.  

In addition, there is the opinion of a VA examiner in March 2017 who, while agreeing with the VA Chief of Otolaryngology's reliance on a report by the United States Institute of Medicine Committee on Asbestos in 2006 that the evidence was sufficient to infer a link between laryngeal cancer and asbestos exposure, cautioned that the study was designed to suggest there may be an association requiring further study.  He pointed out that the institute provided its opinion with the caveat that the dose duration and intensity of the exposure was not described and that it relied on epidemiologic evidence which he parenthetically noted was "a serious flaw,"  He went on to state that epidemiologic evidence cannot be used to support the diagnosis of laryngeal cancer caused by asbestos exposure.  He also referenced the Surgeon General's 2004 notes and report which provide that "the larynx is directly exposed to carcinogens in tobacco smoke" and that cigarette smoke contains more than 7,000 chemicals and compounds hundreds of which were toxic and 70 of which cause cancer.  He concluded by opining that it is more likely than not and within a reasonable degree of medical certainty that the cause of the veterans laryngeal cancer was directly related to more than 45-60 pack years of cigarette smoking.  This examiner, who is a physiatrist, reported that he reached his opinion after extensive review of the Veteran's VBMS, medical literature, and consulting a board certified pulmonologist at a VA medical center.

In short, while the evidence outlined above, both favorable and unfavorable, support a link between exposure to asbestos and laryngeal cancer, the Board finds that the weight of evidence is against such a link in this case.  In this regard, the February 2012 letter from the VA Chief of Otolaryngology and the medical text excerpts on file that support a link between laryngeal cancer and exposure to asbestos, are not fact specific to the Veteran's case.  Indeed, the VA Chief of Otolaryngology's opinion does not consider the Veteran's post-service exposure or the Veteran's extensive smoking history.  

Moreover, the positive opinion of Dr. M. in October 2010 which does address the specifics of the Veteran's case is of little probative value when considering that Dr. M. relied solely on the Veteran's report of inservice asbestos exposure without considering his many years of postservice asbestos exposure.  Thus, his opinion is based on a factually inaccurate history.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  Moreover his use of the word "possibility" in relating the Veteran's laryngeal cancer to his inservice asbestos exposure is speculative.  

Finally, to the extent that the October 2014 VA examiner provided an opinion supportive of the Veteran's claim, the Board finds this opinion is outweighed by the March 2017 VA examiner's opinion who noted that the report upon which that opinion was based was designed to suggest there may be an association requiring further study and suffered from "a serious flaw."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (it is the "duty [of] the Board to analyze the credibility and probative value of evidence").

In contrast, the opinion by the VA medical officer in February 2015 was rendered after he reviewed the Veteran's claims file and considered the extent and duration of his exposure to asbestos while serving as a radioman in service and his post service exposure.  He went on to conclude that the Veteran's laryngeal cancer is less likely as not related to service and at least as likely as not related to post service exposure to asbestos, tobacco, and possible carcinogenic toxins and gases associated with his civilian lifestyle behavior habits and occupations as a pipefitter, millwright and boiler operator.  The medical officer noted that medical literature indicates that pipefitters are exposed to many chemical compounds.   This opinion is afforded substantial probative weight as it is factually accurate, fully articulate, and is soundly reasoned.  Guerrieri, 4 Vet. App. at 467; Nieves-Rodriquez, 22 Vet. App. at 295.  The March 2017 opinion is similarly well reasoned and fact specific in that while it agrees that there is a suggested link between asbestos exposure and laryngeal cancer, the examiner opined within a reasonable degree of medical certainty that in the Veteran's case the cause of his laryngeal cancer is directly related to his more than 45-60 pack years of cigarette smoking.  This opinion is also afforded substantial probative weight.  Id.

Regarding the Veteran's belief that residuals of a total laryngectomy, status post laryngeal cancer, is related to service, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson, 581 F. 3d at 1316.  However, this matter, again, is the type of medical matter as to which lay testimony is not competent.  Thus, based on the facts of this case, the Veteran is not competent to render an opinion as to the diagnosis or etiology of his respiratory symptoms as such a matter requires medical expertise which the Veteran is not shown to possess.  See Jandreau, 492 F. 3d at 1376-77.

Inasmuch as the weight of evidence is against an essential element of this claim, i.e., (3) competent evidence of a causal relationship ("nexus") between residuals of a total laryngectomy, status post laryngeal cancer, and a disease or injury incurred or aggravated during service, the claim must be denied.  Holton, 557 F.3d at 1366.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a respiratory disability, claimed as asbestosis, is denied.

Service connection for residuals of a total laryngectomy, status post laryngeal cancer, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


